DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while vehicle headlamps having a lamp body having an opening portion; a front cover for covering the opening portion; a light emitting element disposed in a lamp chamber defined by the lamp body and the front cover and configured to emit light; a reflector disposed in the lamp chamber and configured to condense and reflect a part of the light emitted from the light emitting element; a sub reflector disposed in the lamp chamber, directly connected to the reflector, and configured to reflect a part of the light emitted from the light emitting element; a projection lens disposed in the lamp chamber and configured to project the reflected light reflected by the reflector forward; 
a movable shade disposed in the lamp chamber and disposed in the vicinity of a rear focus of the projection lens; a movable reflector disposed in the lamp chamber, connected to the movable shade, and configured to reflect the reflected light reflected by the sub reflector toward the projection lens: and end a pivot shaft extending in a right and left direction of the vehicle headlamp, wherein, in a first mode in which the movable shade is erected, a low-beam light distribution having a cutoff line is formed, wherein, in a second mode in which the movable shade is tilted, a travelling-beam light distribution not having the cutoff line is formed, wherein, in the first mode, the movable reflector does not reflect the reflected light reflected by the sub reflector, whereas, in the second 
the vehicle headlamp as described above, wherein the movable reflector is disposed in front of the movable shade, wherein the movable shade is pivoted and shifted from the first mode to the second mode, the movable shade and the movable reflector are pivoted integrally around the pivot shaft, and wherein, in the first mode, a reflecting surface of the movable reflector is opposed to an incident surface of the projection lens.

Claims 2-10 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875